On Petition for Rehearing.

Counsel earnestly contend that there is no evidence to sustain the allegation that the elevator was out of repair and in an unsafe condition at the time of the execution of the lease. The testimony upon this question is the same as that in No. 7126. In addition there was *540other testimony in this case which covered the matter more fully in detail. The evidence discloses, if the witnesses are to he believed, that the elevator was out of repair and unsafe for use for the purposes intended at the time of the execution of the lease upon November the 1st, 1907.
Decided June 2, A. D. 1913.
Rehearing denied December 1, A. D. 1913.
The petition for rehearing is denied.